 In theMatter of JOIINSTON CITY FOUNDRY& MACHINE WORKS, INC.,EMPLOYERandINTERNATIONALMOLDERS &FOUNDRYWORKERSUNION OF NoRTIIIAMERICA, A. F. L., PETITIONERCase No. 10-R-P765.-Decided December 10, 1947Air.ClarenceW. 13ralleyandMiss M. A. Ross,both of JohnsonCity, Tenn., for the Employer.Mr. Claude L. Dudney,of Chattanooga, Tenn., andMr. E. F. Dean,of Johnson City, Tenn., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at JohnsonCity, Tennessee, on August 8, 1947, before Charles M. Paschal, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed 1Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERJohnson City Foundry S, Machine Works, Inc., a Tennessee corpo-ration, is engaged in the manufacture, assembly, sale, and distributionof grey-iron, machine parts, structural steel products, ornamental andmiscellaneous iron works, and related products at its plant in John-son City, Tennessee.During the past year, the Employer purchasedraw materials valued in excess of $100,000, of which 33 percent wasshipped from points outside the State of Tennessee.During thesame period, the Employer sold finished products valued in excessof $500,000, of which approximately 15 percent was shipped to pointsoutside the State.'The Employee'smotion to dismiss the petition on the ground that the Petitioner hasfailed to comply with the filing requirements in Section 9 (f) and(h) of the Act is deniedinasmuch as the Petitioner has in fact complied with these requirements.75 N. L. R. B., No. 60.475 -476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVED 2The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the employees in the unit sought hereinon the ground that the Board's certification of the United ConstructionWorkers, U. M. W. A., herein called the UCW, on November 26, 1946,constitutes a bar to this proceeding. It further contends that this peti-tion should be dismissed because the UCW's certification is protectedby Section 103 of the Act, as amended.3 Inasmuch as the anniversarydate of the UCW's certification has now passed, it is unnecessary forus to passupon the merit of these contentions.Accordingly, we findthat there is no bar to a present determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Employer's plant at Johnson City, Tennessee, is operated in 4departments : a foundry, a structural steel shop, a machine shop, andan ornamental iron works shop.The Petitioner, seeks a unit of allworkers in the foundry, including molders, coremakers, molder help-ers, coremaker helpers, molder and coremaker apprentices, chippers,chipper helpers, cupola tenders, cupola charges, shake-out men, ma-chine molders, grinders, and general foundry laborers, but excludingcrane operators, pattern makers, flask makers, watchmen, clericalemployees, and all supervisory employees.The Employer's primaryposition is that a plant-wide unit is appropriate, as previously found2 The United Construction Workers, U. AT w A, was served with a copy of the Noticeof IIearing,but it failed to appear at the hearingiSec. 103, effective August 22, 1947, provides as follows :No provisions of this title shall affect any certification of representatives or anydetermination as to the appropriate collective-bargaining unit, which was made undersection 9 of the National Labor Relations Act prior to the effective date of this titleuntil one year after the date of such certification or if in respect of which a collective-bargaining contract was entered into prior to the effective date of this title,until theend of the contract period, of until one year after such (late, whichever first occurs JOHNSON CITY FOUNDRY & MACHINE WORKS, INC.477by the Board.4 Its alternative position is that pattern makers, flaskmakers, and crane operators should be included, if the Board shouldfind appropriate a unit of foundry workers.It appears that no effective bargaining resulted from our prior de-termination as to the appropriate bargaining unit.-5 In such a case,especially where the certified labor organization has failed to appearat the hearing or otherwise to voice an objection, as in the present case,'we do not hold our prior unit finding to be controlling.?The foundry and the structural steel shop are locatedin separatebuildings; the remaining departments are housed together.All 3buildings are in the same generalarea.The foundry employs about40 of the 120 employees in the plant.Under the general supervisionof a superintendent and assistant superintendent, there is a foremanfor each of the 4 departments. The foremen have authority to hireand discharge.All employees are paid on an hourly basis and havethe same general conditions of employment.No appreciable inter-change of employees takes place between the foundry and the otherdepartments.Of the total amount of raw material used in the machineshop, 25 to 30 percent represents castings forwarded from the foundryfor further processing; similarly, 5 percent of the ornamental ironshop's raw materials consists of castings forwarded from the foundry;and no such castings are forwarded from the foundry to the structuralsteel shop.Under these circumstances, we find that the foundry employees, asa homogeneous group, constitute an appropriate unit.8As indicated above, the parties disagree with respect to the followingclassifications, which the Petitioner would exclude because, it asserts,they are traditionally claimed by other craft organizations :Pattern maker and flask maker:The record shows that there is oneemployee in each of these categories.9The patternmaker is a rela-tively high-paid skilled employee who, constructs patterns for themolders to make castings.The flask maker, however, is considered4InMatter of JohnsonCaty Foundry itMachine Works,Inc.,71 N. L. RB. 825, theBoard certifiedthe UCWto represent all production and maintenance employees of theEmployer,including truck drivers and watchmen,but excluding office, technical and admin-istrative employees,and all supervisors.5The parties stipulated at the hearing that,since its certification by the Board on No-vember 26,1946,the UCw hasnever bargained with the Employer,or made any attemptof any kind to meet or confer with the EmployerMoreover,it is noted that the parties were in agreement as to the appropriate unit inthe prior proceeding,so that the Board's finding on that issue was in essence based upontheir consent, rather than an adjudication of a controversy.7Matter of Bethlehem Steel Company,64 N. L.R. B. 352, 354;cf.Matter of C. A. Dun-ham Company,74 N. L R. B 2128Matter of C. A. Dunham Company,74 N. L. R. B. 212,ef.Matter of International ShoeCompany, 74 NL. It. B. 464.1 John Hartley and Walter Morris,respectively. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDunskilled and is paid at approximately the same rate as are similarlyunskilled foundry employees.His duties are to construct the flaskswhich are used to make the molds. Both employees work in thepattern shop, which is located in a separate building attached to thefoundry, but which is supervised by the foundry foreman. The Peti-tioner does not admit to membership pattern makers, but it does some-times admit flask makers.We shall exclude the pattern maker, whosestanding as a member of a distinct and highly skilled craft sets himapart from the foundry employees.However, except for the separatelocation, there is little to distinguish the interests and conditions ofemployment of the flask maker from other unskilled employees of thefoundry, and we shall, therefore, include hint.Crane operators :One such operator is employed full time during the'day; one other operator is employed in this capacity for 2 hours atnight and as a sand-cutter for the remaining 5 hours.Their job ofassembling various raw materials in cupolas is not considered skilled.The record shows that the day operator works under the supervisionof the foundry foreman and exercises no supervisory authority himself.The night operator, however, "looks after" 4 other employees who arethere with him, but possesses no authority to hire, discharge, or disci-pline these employees, or effectively recommend such action.We findthat the crane operators do not responsibly direct other employees;and we are of the opinion that their interests are substantially similarto those of the other foundry employees.We shall, therefore, includeothem.We find that all foundry workers of the Employer, including mold-ers, coremakers, molder helpers, coremaker helpers, molder and core-maker apprentices, chippers, chipper helpers, cupola tenders, cupolacharges, shake-out men, machine molders, grinders, flask makers, craneoperators, and general foundry laborers, but excluding pattern makers,watchmen, foundry foremen, clerical employees, and all supervisorsconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAt the hearing, some question was raised with respect to the votingeligibility of the following employees, all of whom are included in theunit for purposes of collective bargaining to the extent that they holdfoundry jobs : 1010At the hearing, the problem as to these employees was discussed in terms of their inclu-sion in the "unit." It is apparent, however, that they are foundry workers and are includedin the unit as such, at least part timeThe only seal question,'therefore, is ,Nhether theyare eligible to participate in the selection of a collective bargaining representative for thefoundry workers. JOHNSON CITY FOUNDRY & MACHINE WORKS, INC.479Willard Davis,who spends 4 hours of the day performing the dutiesof a chipper helper and 4 hours hauling coke to the foundry from theyard.Herbert Head,who spends 45 minutes of each hour as a shake-outman and the remaining time leaking the rounds as a night watchman.1'Dave Leach,who is regularly employed as a molder but who supple-ments his earnings by acting as a watchman on holidays.Frank Campbell,who is employed as a helper in the foundry 4 hoursof the work day and spends the remainder of the day hauling coke tothe foundry.Ernest Smith,who supplements his full time employment in thefoundry by working as a night watchman on Saturdays.The above-named employees, who spend at least 50 percent of theirtime working in the foundry, clearly have a substantial interest in theemployment conditions of the foundry and in the outcome of the elec-tion.We find, therefore, that they are eligible to vote.-Dallas Miller,who is classified as a molder-trainee and yardman andis required to serve an apprenticeship of 1,000 hours in each capacity.At the time of the hearing he was employed in the yard where he"'[got] up iron for the cupola." It is apparent that this employee isprimarily a folmclry worker, and that his training assignment to .t joboutside the foundry proper, if that assignment is not already com-pleted, is in the nature of a temporary detail.We shall permit him tovote in the election.13BradyHughes,who is employed as a night watchman for 5 hourseach work day and as a sand-cutter for the remaining 2 hours. Thisemployee's primary occupation is clearly that of night watchman andwe find that he is, therefore, ineligible to vote 14We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot, subjectto the limitations and additions sit forth in the Direction.DIRECTION OF ELECTIONAs part ofthe investigationto ascertain representatives for thepurposes of collectivebargaining with Johnson CityFoundry & Ma-chineWorks, Inc., JohnsonCity,Tennessee, an election by secretballot shall be conducted as early as possible, but not later than thirty11All the watchmen at the plant perform the limited duties of protecting property fromfireand theft.They are not armed or deputized, and have no authority over otheremployees.12Matter of Swift and Company,58 N. L. R. B 657, 661.13 SeeMatter of Quick Industries, Incorporated,71 N. L R. B 949 ;Matter of Seruel, Inc ,58 N. L. R. B 5.'11Matter of Marcellus M. Murdock,67 N. L. R B 1426, 1427. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, and subjectto Sections 203.61 and 203.62, of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether or not they desire to be represented by InternationalMolders & Foundry Workers Union of North.America, A. F. L., forthe purposes of collective bargaining.